                         Case 2:20-cv-01869-WBS-DB Document 28 Filed 02/17/21 Page 1 of 2


                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9                             UNITED STATES DISTRICT COURT
                    10           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO COURTHOUSE
                    11

                    12   ROY HUSKEY, III, and SABRINA DENNIS, Case No. 2:20-cv-01869-WBS-DB
                         on behalf of themselves and all others similarly
                    13   situated,                                        ORDER VACATING EXISTING CASE
                                                                          DEADLINES IN LIGHT OF
                    14                Plaintiffs,                         SETTLEMENT

                    15   vs.                                      Action Filed: September 16, 2020

                    16   AMAZON.COM, LLC, AMAZON
                         LOGISTICS, INC. and SYNCTRUCK, LLC,
                    17
                                     Defendants.
                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27
MORGAN, LEWIS &
 BOCKIUS LLP        28
 ATTORNEYS AT LAW
   LOS ANGELES

                                                                                  [PROPOSED] ORDER VACATING
                                                                                     EXISTING CASE DEADLINES
                         Case 2:20-cv-01869-WBS-DB Document 28 Filed 02/17/21 Page 2 of 2


                     1                                                ORDER
                     2          Based on the Parties’ Joint Stipulation to Vacate Existing Case Deadlines in Light of
                     3   Settlement, and good cause having been shown, the Court orders that:
                     4          1. The deadline for Defendants Amazon.com, LLC, Amazon Logistics, Inc., and
                     5             Synctruck, LLC to respond to Plaintiffs’ Complaint – currently set for February 15,
                     6             2021 – shall be vacated;
                     7          2. The Status Conference scheduled for March 15, 2021 is continued to May 24, 2021 at
                     8             1:30 pm; and
                     9          3. The Parties shall submit a joint status report to the Court concerning the status of
                    10             settlement no later than May 10, 2021 if settlement has not been finalized and the
                    11             case dismissed by that date.
                    12   IT IS SO ORDERED.
                    13

                    14          Dated: February 16, 2021

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
                                                                                         ORDER VACATING EXISTING CASE
MORGAN, LEWIS &                                                           1                                DEADLINES
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
